Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
The Amendment filed 04/15/2022 has been entered and fully considered. 
Claim(s) 19,20,21,22,23,24,25,26,27,28 are pending, of which claim 19 was amended, claims 20,21,22,23,24,25,26,27,28 were new.  Claims 20,21,22,23,24,25,26,27,28 were withdrawn in accordance with the following election/restriction. Claims 1-18 were cancelled.
The previous portion(s) 35 USC 112, second paragraph, rejection specifically with regard to the phrase(s) of claim 19, including "the separation plate," has been withdrawn in light of Applicant’s amendment(s) to the claim(s).

Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claim 19, drawn to an adaptor device, classified in B01D 35/306.
II. Claims 20,21,22,23,24,25,26,27,28, drawn to a filter system, classified in B01D 2201/296.
The inventions are independent or distinct, each from the other because:
Inventions II and I are related as combination and subcombination.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)).  In the instant case, the combination as claimed does not require the particulars of the subcombination as claimed because it is broader than claim 19 (which is also placing the Applicant on notice, that it would be expected that claims 20-28 would be rejected under 35 U.S.C. 112, fourth paragraph, for failing to include all the limitations of the claim upon which it depends); claims 20-28 are limited to “a plurality of filter elements” (as recited in claims 20 and 28) versus claim 19 is limited to “a plurality of rectangular- or wedge-shaped filter elements”; 
claims 20-27 are limited to “a plurality of outlet ports are provided on said adaptor manifold” (as recited in claim 20) versus claim 19 is limited to “outlet ports are substantially rectangular”; and
claim 28 is limited to “an adaptor device” versus claim 19 is limited to “the adaptor device comprises: an adaptor manifold”.  
The subcombination has separate utility such as air filtration.
The examiner has required restriction between combination and subcombination inventions. Where applicant elects a subcombination, and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification; and/or
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter; and/or
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); and/or
(d) the prior art applicable to one invention would not likely be applicable to another invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Since applicant has received an action on the merits for the originally presented invention I, this invention has been constructively elected by original presentation for prosecution on the merits.
As well, MPEP 819 states…
819 [R-3]    Office Generally Does Not Permit Shift
The general policy of the Office is not to permit the applicant to shift to claiming another invention after an election is once made and action given on the elected subject matter.

Claims 20-28 is essentially shifting to claiming another invention (namely the Invention II) after an election (by original presentation) is once made and action given on the elected subject matter.
Accordingly, claims 20-28 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Invention, there being no allowable generic or linking claim.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 19 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 19 has the phrase, “an adaptor manifold sized to be placed inside the filter housing above…the separation manifold,” which (which in the context of the claim) was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Also, explicit and/or implicit support of the claim phrase is not found in the original disclosure.
Also, the Applicant did not indicate specific support for the claim phrase in the original disclosure.
Furthermore, it is noted that instant specification paragraph 78 states, “FIG. 1F shows the adaptor manifold 195 in place of the manifold 185 in Fig. 1E”, which (among other things) does not sufficiently support “an adaptor manifold sized to be placed inside the filter housing above…the separation manifold” (emphasis added).


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 3217888 (herein known as FUCHS).

With regard to claim 19, FUCHS teaches an adaptor device 27 capable of retrofitting into a pool and spa filter housing, especially at c1ln1-15, fig 2; Apparatus claims must be structurally distinguishable from the prior art in terms of structure, not function. The manner of operating an apparatus does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim (see MPEP § 2114 & § 2173.05(g));
wherein said filter housing (28; capable of pool and spa) having a fluid inlet ("central inlet"), especially at c1ln1-15,c3ln50-55, fig 2
a fluid outlet 32, especially at c3ln45-55,fig 2
an adaptor manifold 27 sized to be placed inside the filter housing (in place of non-specific separation manifold), especially at c3ln40-55,fig 2
wherein a plurality of outlet ports (approximately 29) are provided on a top side of said adaptor manifold to allow fluid to flow through the adaptor manifold, especially at c3ln40-55,figs 2,3
at least one connection port 32 provided on a bottom side of said adaptor manifold, especially at c3ln40-55,figs 2,3
wherein the outlet ports are in fluidic communication with the connection port (as depicted and described), especially at c3ln40-55,figs 2,3
wherein the outlet ports are substantially rectangular capable of provide sealing coupling with bottom caps of a plurality of rectangular filter elements, (as evidenced by 26, and note filters 26 within 27 recess), especially at c3ln35-55,figs 2,3


Response to Arguments
Applicant's arguments filed 04/15/2022 have been fully considered but they are not persuasive.

Applicant argues at page(s) 6, particularly “Claim 19 is amended to recite a "separation plate manifold" in response to the §112 rejection. Claim 19 is further amended to recite that the adaptor manifold is sized to be placed inside the filter housing above or in place of the separation manifold, and wherein the outlet ports are rectangular in shape to provide sealing coupling with the bottom caps of a plurality of rectangular- or wedge-shaped filter elements. Support can be found in paragraph [0078] ("FIG. 1F shows the adaptor manifold 195 in place of the manifold 185 in Fig. 1E.") and FIG. 1F, particularly reference number 197 therein."
page(s) 6, particularly “New dependent claims 20-28 depending on claim 19 are introduced, and support can be found in original claims 1-5, 7-8, 10 and 18.
page(s) 6, particularly “No new matter is introduced through these amendments.
In response, respectfully, the Examiner does not find the argument persuasive.  Claim 19 has the phrase, “an adaptor manifold sized to be placed inside the filter housing above…the separation manifold,” which (which in the context of the claim) was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Also, explicit and/or implicit support of the claim phrase is not found in the original disclosure.
Also, the Applicant did not indicate specific support for the claim phrase in the original disclosure.
Furthermore, it is noted that instant specification paragraph 78 states, “FIG. 1F shows the adaptor manifold 195 in place of the manifold 185 in Fig. 1E”, which (among other things) does not sufficiently support “an adaptor manifold sized to be placed inside the filter housing above…the separation manifold” (emphasis added).



Applicant argues at page(s) 6, particularly “Examiner rejected the term "the separation plate" as being unclear. Applicant has amended claim 19 to address this rejection. "
In response, respectfully, the Examiner does not find the argument persuasive.  The previous portion(s) 35 USC 112, second paragraph, rejection specifically with regard to the phrase(s) of claim 19, including "separation plate," has been withdrawn in light of Applicant’s amendment(s) to the claim(s).

Applicant argues at page(s) 6, particularly “Examiner rejected claim 19 as being anticipated by Suzuki (US20090321339). Specifically, Examiner asserts that Suzuki teaches "an adaptor manifold 102a sized to be placed inside the filter housing 230 above the separation plate 102b (the plate performs separation of 102a from 217), especially at para 52, 54, figs. 1a, 1b, 2b". OA, pp. 4-5."
page(s) 6, particularly “Applicant has amended claim 19 to recite that the outlet ports are substantially rectangular to provide sealing coupling with bottom caps of a plurality of rectangular or wedge shaped filter elements, as shown in FIG. 1F, partially reproduced below:
page(s) 7, particularly “Suzuki, on the other hand, shows the round-shaped openings 118 "sized to receive filtration and or purification cartridges (see for example cartridge 206 in FIG. 2a and FIG. 2b)." §[0052]. FIG. 2a shows the cartridges being the conventional round ones, further confirming the openings 118 are round in shape.
page(s) 7, particularly “Applicant further notes the present claim 19 recites an adaptor manifold for retrofitting in a pool and spa application, to transform a conventional single/multiple cylindrical-cartridge filter vessel into a multi-filter element device that uses rectangular 
page(s) 8, particularly “or wedge-shaped filter cartridges, in order to increase the filter surface area over the same vessel. In other words, the retrofitting capability and compatibility with rectangular- /wedge-shaped filter cartridge of the claimed adaptor manifold is the main improvement, without the need for sub-micron-level filtration.
page(s) 8, particularly “Suzuki, on the other hand, describes the purification module used therein "may be used in the filtration, purification, or combination of these of liquids or other fluids used in but not limited to pharmaceutical, semiconductor, and flat panel display manufacturing processes." See paragraph [0020]. This is evidenced by its limitations on the pore size of the porous filter media (see [0044] ... "The porous media can have pores with a size of less than about 10 microns ... less than about 1 microns ... and less than about 0.01 microns."). This is because the liquid as used in these applications require very low impurity due to quality control reasons. These low impurity requirement also prevents any type of "retrofitting" comparing to the pool and spa application, as the retrofitting step inevitably involves bringing in micron-level particles into the filter housing.
page(s) 8, particularly “Locking tab 416 in Suzuki is another distinguishing feature to show that the quality of liquid required therein is different from this claim, because the filtration will require steaming/sanitization prior to filtration to kill all contaminant. In the instant claims of pool and spa application, on the other hand, no such requirement is necessary.
page(s) 8, particularly “Therefore, Suzuki does not anticipate claim 19.”
In response, respectfully, the Examiner does not find the argument persuasive.  Applicant's amendment to claim 19, filed 04/15/2022, with respect to the rejection(s) of claim(s) 19 as being anticipated by US 20090321339 (herein known as SUZUKI) has been fully considered and is persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of US 3217888 (herein known as FUCHS).

Applicant argues at page(s) 8, particularly “Claims 20-28 depend on claim 19, and therefore should also be allowable."
In response, respectfully, the Examiner does not find the argument persuasive.  Applicant’s argument(s) refer to previous argument(s), which the Applicant is invited to see previous rebuttal(s), respectively.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY R SHUMATE whose telephone number is (571)270-5546.  The examiner can normally be reached on M,T,T,F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on 2712721424.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANTHONY R SHUMATE/
Primary Examiner, Art Unit 1776